     Case 3:20-cv-00558-ECM-SRW Document 36 Filed 03/04/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

KENNETH DOLEMAN,                                )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )    CIVIL ACT. NO. 3:20-cv-558-ECM
                                                )          (wo)
AMERICREDIT FINANCIAL SERVICES,                 )
INC., doing business as GM FINANCIAL,           )
et al.,                                         )
                                                )
      Defendants.                               )

                                          ORDER

      Upon consideration of the Joint Stipulation of Dismissal as to AmeriCredit Financial

Services, Inc. d/b/a GM Financial (doc. 33) filed on February 8, 2021, and the Joint

Stipulation of Dismissal With Prejudice as to Defendant Equifax Information Services,

LLC (doc. 34), filed on March 3, 2021, which comport with Fed. R. Civ. P. 41(a)(1)(A)(ii);

and upon consideration of the Notice of Settlement Pending as to Defendant Experian

Information Solutions, Inc. (doc. 32) and Notice of Settlement Pending as to Defendant

Trans Union LLC (doc. 35), it is hereby ORDERED as follows:

      1. This action has been dismissed with prejudice by operation of Rule 41, on the

           terms agreed to and set out by the parties, as against Defendants AmeriCredit

           Financial Services, Inc. d/b/a GM Financial and Equifax Information Services.

      2. As to Defendants Experian Information Solutions, Inc. and Trans Unon LLC,

           this case is DISMISSED with prejudice. The Plaintiff or these two Defendants
Case 3:20-cv-00558-ECM-SRW Document 36 Filed 03/04/21 Page 2 of 2




    may, for good cause shown, reopen this action within thirty (30) days from the

    date of this Order.

 3. Costs are taxed as paid.

 The Clerk of the Court is DIRECTED to close this case.

 DONE this 4th day of March, 2021.


                                         /s/ Emily C. Marks
                               EMILY C. MARKS
                               CHIEF UNITED STATES DISTRICT JUDGE
